COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 FRANK ANTONIO SIMONETTI,                      '
                                                              No. 08-13-00330-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                                34th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20110D02096)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until May 3, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brock Benjamin, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 3, 2014.

       IT IS SO ORDERED this 9th day of April, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.